Mr. Chief Justice Shepard
delivered the opinion of the Court:
There is no statute prescribing the function of, or regulating the procedure by, certiorari in the District of Columbia, hence we must look, therefor, to the common law. The writ lies to inferior courts and to special tribunals exercising judicial or quasi judicial functions, to bring their proceedings into the superior court, where they may be reviewed and quashed if it be made plainly to appear that such inferior court or special tribunal had no jurisdiction of the subject-matter, or had exceeded its jurisdiction, or had deprived a party of a right or imposed a burden upon him or his property, without due process of law. District of Columbia v. Burgdorf, 6 App. D. C. 465— 471; Bradshaw v. Earnshaw, 11 App. D. C. 495 — 499; Hendley v. Clark, 8 App. D. C. 165—183; Harris v. Barber, 129 U. S. 366-372, 32 L. ed. 697-700, 9 Sup. Ct. Rep. 314.
To the extent indicated the writ of certiorari is in the nature of a writ of error, but it does not, like the latter, go to errors of judgment that may have been committed in the process of | the exercise of an existent jurisdiction. Harris v. Barber, supra; Re Schneider, 148 U. S. 162—166, 37 L. ed. 406-408, 13 Sup. Ct. Rep. 572; Hendley v. Clark, and Bradshaw v. Earnshaw, supra; Hamilton v. Harwood, 113 Ill. 154; Gaither v. Watkins, 66 Md. 576, 8 Atl. 464.
The writ of certiorari has been availed of in this District, not only to review the proceedings of an inferior court, under the limitations before stated, but also of special officers and boards acting in a quasi judicial capacity, — for example, in the matter of special assessments, where such boards have proceeded | in excess of their powers, or without due process of law. Allman v. District of Columbia, 3 App. D. C. 8; Jones v. District of Columbia, 3 App. D. C. 26; Keyser v. District of Columbia, *2273 App. D. C. 31; Schaefer v. District of Columbia, 3 App. D. C. 33; District of Columbia v. Burgdorf, 6 App. D. C. 465; District of Columbia v. Allen, 15 App. D. C. 70; District of Columbia v. Brooke, 29 App. D. C. 563.
It has never been determined, however, that the writ will lie to review a quasi judicial proceeding before the head of an executive department of the United States government. In Reaves v. Ainsworth, 28 App. D. C. 157 — 163, the appeal was from an order quashing a writ of certiorari that had been issued to the Military Secretary of the United States to bring up the proceedings before an examining board organized under the orders of the War Department, to determine the fitness of an applicant for promotion in the military service. The general question of jurisdiction to bring up such a proceeding was not discussed, but the order quashing the writ was affirmed, on the ground that the action of the board was within the scope of its authority.
In the view that we have taken of the present case it is not necessary to determine this general question of jurisdiction. Assuming, without deciding, that the jurisdiction exists, we agree with the learned trial justice, whose judgment is under review, that the facts shown in the record, do not warrant its exercise.
There is no question but that the Postmaster General gave due notice to the appellants of the charges against them, and accorded them a hearing in due course. The only question is whether he had the power conferred upon him by law to entertain the charge of fraud in the use of the mails and, finding it proved, to issue the order complained of.
The appellants contend that secs. 3929 and 4041, Kev. Stat. U. S. Comp. Stat. 1901, pp. 2686, 2749, limit the power of the Postmaster General to refuse the privilege of the mails to persons engaged “in conducting any fraudulent lottery, gift enterprise, or scheme for the distribution of money or of any real or personal property, by lot, chance, or drawing of any kindand that he exceeded his power in this case, because the scheme or business plan of the appellants is not of that descrip*228tion. It is quite true that the scheme is not a lottery or a gift enterprise within the meaning of the section; nor did the Postmaster General so decide. Following the extract above given, the section proceeds as follows: “Or in conducting any other scheme or device for obtaining money through the mails by means of false or fraudulent pretenses, representations, or promises.”
The language used in the statute plainly shows that it was intended to apply to two classes of cases: “First, to schemes for the distribution of money, etc., by lot, chance, or drawing of any kind; second, to all schemes or devices for obtaining money or property of any kind by means of false and fraudulent pretenses, representations, or promises.” Public Clearing House v. Coyne, 194 U. S. 497-505, 48 L. ed. 1092-1097, 24 Sup. Ct. Rep. 789.
The Postmaster General found, upon evidence satisfactory to him, that the scheme of the appellants was one of the second class provided for by statute. As he clearly had jurisdiction to entertain the charge, and pass upon the evidence submitted in support of the same, the correctness of his determination cannot be reviewed by certiorari.
The judgment discharging the rule and dismissing the petition must be affirmed, with costs. Affirmed.